Title: To Alexander Hamilton from George Washington, 31 March 1783
From: Washington, George
To: Hamilton, Alexander



Newburgh [New York] 31st. March 1783
Dear Sir,

I have duly received your favors of the 17th. & 24th. ulto. I rejoice most exceedingly that there is an end to our warfare, and that such a field is opening to our view as will, with wisdom to direct the cultivation of it, make us a great, a respectable, and happy People; but it must be improved by other means than State politics, and unreasonable jealousies & prejudices; or (it requires not the second sight to see that) we shall be instruments in the hands of our Enemies, & those European powers who may be jealous of our greatness in Union to dissolve the confederation; but to attain this, altho the way seems extremely plain, is not so easy.
My wish to see the Union of these States established upon liberal & permanent principles, & inclination to contribute my mite in pointing out the defects of the present Constitution, are equally great. All my private letters have teemed with these Sentiments, & whenever this topic has been the subject of conversation, I have endeavoured to diffuse & enforce them; but how far any further essay, by me, might be productive of the wished for end, or appear to arrogate more than belongs to me, depends so much upon popular opinion, & the temper & disposition of People, that it is not easy to decide. I shall be obliged to you however for the thoughts which you have promised me on this subject, and as soon as you can make it convenient.
No man in the United States is, or can be more deeply impressed with the necessity of a reform in our present Confederation than myself. No man perhaps has felt the bad efects of it more sensibly; for to the defects thereof, & want of Powers in Congress may justly be ascribed the prolongation of the War, & consequently the Expences occasioned by it. More than half the perplexities I have experienced in the course of my command, and almost the whole of the difficulties & distress of the Army, have there origin here; but still, the prejudices of some, the designs of others, and the mere machinery of the majority, makes address & management necessary to give weight to opinions which are to Combat the doctrine of those different classes of men, in the field of Politics.
I would have been more full on this subject but the bearer (in the clothing department) is waiting. I wish you may understand what I have written.
I am Dr Sir    Yr. Most Obedt Servt
Go: Washington
Honble. Alexr Hamilton.

The inclosed extract of a Letter to Mr Livingston, I give you in confidence. I submit it to your consideration, fully persuaded that you do not want inclination to gratify the Marquis’s wishes as far as is consistent with our National honor.
GW
